DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 2 is objected to because of the following informalities: “fixing plates (11) fixedly installed on both sides of the device housing (1)”.  Element 1 is previously referred to as device shell.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Pub. No. US 2021/0403281 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Pub. No. US 2021/0403281 A1
Explanation
1.   A holographic external calling device for an elevator,

including: a device shell (1),




wherein: one side of the device shell (1) is provided with a sensor mounting hole (3), a gesture sensor (4) is installed in the sensor mounting hole (3),

an optical module (5) is installed in the device shell (1),


and two screen mounting slots (6) are arranged on one side of the optical module (5), a screen (7) is installed in the screen mounting slots (6),

a bottom side of the optical module (5) is provided with a main board (8), the main board (8) is located in the device shell (1),

and a device mounting plate (2) is installed on the bottom side of the device shell (1), and the device mounting plate (2) is matched with the device shell (1).
1.   A holographic elevator control box,

comprising: a housing (1) 




3.   wherein the sensing module (13) includes a gesture sensor (6)




1.   wherein the housing (1) is internally provided with a holographic optical module (4),

and the surface of the holographic optical module (4) is fixedly connected with a screen (5),



a surface of the first cover plate (2) is fixedly connected with a main board (8),



and a first cover plate (2), wherein a surface of the housing (1) is fixedly connected with a first cover plate (2),



The housing of the publication corresponds to the device shell of instant claim 1.

The sensing module of the publication corresponds to the sensor mounting hole of instant claim 1.








It is obvious that the holographic optical module of the publication contains mechanical elements (such as slots) to attach to the screen.







The first cover plate of the publication corresponds to the device mounting plate of instant claim 1.


In regards to instant claims 2-4, all limitations of these claims are contained in the claims of the publication as follows:

Instant Application
Pub. No. US 2021/0403281 A1
2
1, 5
3
1
4
1










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clements (US 10,275,098 B1).

Instant Claim 1: A holographic external calling device for an elevator,  (“Femtosecond laser devices are attached to an elevator, and are used to create a control panel, for an elevator. The lasers are positioned, to each project a hologram, as illustrated in FIGS. 12 and 13. The Lasers 602 are positioned, to create the control panel 620.” (Clements, column 10, lines 29-33)  The combination of display 618 (fig 12) and control panel 620 of Clements corresponds to the holographic external calling device of the claim.)

including: a device shell (1),  (Referring to fig 13 of Clements, the display and control panel 620 contain housing structures, corresponding to the device shell of the claim.)

wherein: one side of the device shell (1) is provided with a sensor mounting hole (3), a gesture sensor (4) is installed in the sensor mounting hole (3),  (“Four realsense mid-air hand gesture recognition cameras 604 (fig 13), are located to sense, a user's 614 finger's 616 contact within a predetermined mid-air viewing areas 624.” (Clements, column 10, lines 41-44)  The cameras 604 of Clements correspond to the gesture sensor of the claim.  Fig 13 of Clements teaches that the cameras 604 are located within a hole, corresponding to the sensor mounting hole of the claim.)

an optical module (5) is installed in the device shell (1),  (Referring to fig 12 of Clements, the display 618 provides images, and thus, contains an optical module.)

and two screen mounting slots (6) are arranged on one side of the optical module (5), a screen (7) is installed in the screen mounting slots (6),  (Referring to fig 12 of Clements, display 618 corresponds to the screen of the claim.  Although not explicitly illustrated in fig 12 of Clements, there are inherently slots connecting the display 618 to the optical module.)

a bottom side of the optical module (5) is provided with a main board (8), the main board (8) is located in the device shell (1),  (The optical module providing images for the display 618 of Clements has multiple surfaces, one if which may correspond to the main board of the claim.)

and a device mounting plate (2) is installed on the bottom side of the device shell (1), and the device mounting plate (2) is matched with the device shell (1).  (Referring to fig 13 of Clements, the bottom housing element - containing the camera 604 - corresponds to the device mounting plate of the claim.)


Instant Claim 2: The holographic external calling device for an elevator according to claim 1, further comprising fixing plates (11) fixedly installed on both sides of the device housing (1), and one side of each fixing plating (11) is provided with fixing holes.  (“The lasers are positioned, to each project a hologram, as illustrated in FIGS. 12 and 13. The Lasers 602 are positioned, to create the control panel 620.” (Clements, column 10, lines 30-33)  The lasers 602 of Clements correspond to the fixing plates of the claim.  The opening of the laser - where the laser beam originates - corresponds to the fixing hole of the claim.)


Instant Claim 3: The holographic external calling device for an elevator according to claim 2, wherein one side of each fixed plate (11) is fixedly installed with a reinforcing rib.  (Referring to fig 13 of Clements, the exterior surface of the lasers 602 corresponds to the reinforcing rib of the claim.)


Instant Claim 4: The holographic external calling device for an elevator according to claim 1, further comprising a plurality of first connection blocks (9) installed on one side of the device mounting plate (2), and a plurality of second connection blocks (10) installed on one side of the device shell (1), and the plurality of first connection blocks (9) are respectively adapted to the plurality of second connection blocks (10).  (Referring to fig 13 of Clements, the lasers 602 and the individual holograms 606 correspond to the first connection blocks and the second connection blocks of the claim, respectively.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 5712723017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626